Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 1 of 23 PageID: 839




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
 CALIFORNIA STATE TEACHERS                     :
 RETIREMENT SYSTEM,                            :       Civil Action No. 19-16458 (FLW) (DEA)
                                               :
                           Petitioner,         :
                                               :
              v.                               :                      OPINION
                                               :
 NOVO NORDISK, INC.,                           :
                                               :
                           Respondent.         :
                                               :

 WOLFSON, Chief Judge:

       This matter comes before the Court upon Novo US Novo Nordisk, Inc.’s (“Novo US”)

 appeal of the Magistrate Judge’s Orders granting Petitioner California State Teachers’ Retirement

 System’s (“CalSTRS”) ex parte application for leave to obtain discovery for use in a foreign

 proceeding pursuant to 28 U.S.C. § 1782, and denying Novo US’s Motion for Reconsideration or,

 alternatively, to quash the subpoena pursuant to Fed. R. Civ. P. 45(d)(3).1 For the reasons set forth

 below, the Magistrate Judge’s Orders are AFFIRMED.

     I. BACKGROUND AND PROCEDURAL HISTORY

        On August 2, 2019, CalSTRS and other investors filed a Writ of Summons in the Glostrup

 District Court in Denmark (the “Danish Proceeding”) against Novo US’s parent company, Novo

 Nordisk A/S (“NNAS”), headquartered in Denmark. (ECF No. 1-10, at 1–2.) In the Writ of

 Summons (the “Writ”), which is a provisional pleading, CalSTRS alleges that NNAS misled




 1
          CalSTRS has also filed a cross-appeal of the Magistrate Judge’s Order granting a stay of
 the subpoena pending this appeal. Because the Court affirms the Magistrate Judge’s decision
 granting CalSTRS’s § 1782 application, CalSTRS cross-appeal of the stay is moot. As set forth
 infra, the Court will require Novo US to provide the requested discovery forthwith.
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 2 of 23 PageID: 840




 investors as to the pricing for its insulin drug products and the continued prospects for its products

 in the United States.2 (Id. at 2–5.) Specifically, the Writ alleges that NNAS misled investors by

 disseminating false information regarding NNAS’s “significant turnover expectations, growth in

 operating profit, and that the actual and projected sales growth in the Novo market in the United

 States was a result of [NNAS’s] unique innovation and product-specific qualities.” (Id. at 2.)

 However, the Writ claims that NNAS’s economic growth was actually “the result of a scheme

 where [NNAS] increasingly paid higher rebates to [Pharmacy Benefit Managers (“PBMs”)] to

 gain access to their Formulary and thus access to the United States market for prescription insulin

 medicine products.”3 (Id. at 2–3.) The Writ further alleges that NNAS failed to disclose the PBM

 scheme and that prices of pharmaceuticals in the United States were under pressure “ma[king] it

 difficult for manufacturers to increase the list price of insulin medicinal products.” (Id. at 3.)

 According to the Writ, NNAS’s competitors acknowledged these issues, whereas NNAS

 maintained that its “innovation and product-specific qualities guaranteed preferential prices even

 in the challenged market and protected [its] earnings and growth from negative consequences.”

 (Id.) Despite NNAS’s obligation to report the correct information, the Writ alleges that NNAS did

 not disclose these market factors during the relevant period of February 3, 2015 through February

 2, 2017, and once it did properly disclose the information, its stock price dropped significantly.

 (Id. at 3–4.)



 2
        A related securities class action is currently pending in this District, which relates to
 NNAS’s American Depository Receipts (“ADRs”), and arises from the same set of facts as the
 Danish Proceeding. See In re Novo Nordisk Securities Litig., No. 17-209 (D.N.J.).
 3
         According to the Writ, PBMs negotiate the pricing and other conditions for prescription-
 only medicinal products on behalf of insurance companies and pharmacies with pharmaceutical
 manufacturers. (ECF No. 1-10, at 2.) Additionally, PBMs are responsible for determining what
 products are registered in the “Formulary,” which recommends what pharmaceutical products are
 sold to consumers in the United States’ prescription market. (Id.)

                                                   2
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 3 of 23 PageID: 841




        On August 7, 2019, CalSTRS filed an ex parte application for foreign discovery pursuant

 to § 1782 in an effort to gather evidence for the Danish Proceeding (the “Application”). (ECF No.

 1.) CalSTRS specifically seeks documents from Novo US concerning communications with

 NNAS senior executives as to conditions in the United States insulin market and internal United

 States sales and profit projections for NNAS insulin products. (ECF No. 1-3, at 4; see also ECF

 No. No. 1-1.) As Novo US is a Delaware corporation with headquarters in Plainsboro, New Jersey,

 the Application specifically seeks a subpoena requiring Novo US to produce the following

 categories of documents:

               1.      All Documents concerning or reflecting all communications
               between [Novo US] and [NNAS] with respect to sales and revenue
               targets and/or projections for insulin-based drugs including
               NovoLog®, Levemir®, and Tresiba® in the United States during
               the Relevant Time Period,4 including without limitation all
               communications and internal documents concerning the impact of
               rebates or other payments made to pharmacy benefit managers.

               2.      All Documents concerning or reflecting all communications
               between [Novo US] and [NNAS] with respect to prices and/or
               pricing of insulin-based drugs including NovoLog®, Levemir®, and
               Tresiba® in the United States during the Relevant Time Period,
               including without limitation obtaining or maintaining premium
               pricing for Tresiba® in the United States.

               3.      All Documents concerning or reflecting all communications
               between [Novo US] and [NNAS] with respect to actual sales of
               insulin-based drugs, including NovoLog®, Levemir®, and
               Tresiba®, in the United States during the Relevant Time Period.

               4.      All Documents concerning or reflecting all communications
               between [Novo US] and [NNAS] with respect to the impact of
               payments to pharmacy benefits managers on the prices in the United
               States for insulin-based drugs including NovoLog®, Levemir®, and
               Tresiba® during the Relevant Time Period.




 4
        The Subpoena defines the “Relevant Time Period” as February 3, 2015 through March 1,
 2017. (ECF No. 1-1, at 2.)

                                                3
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 4 of 23 PageID: 842




                5.      All Documents concerning or reflecting all communications
                between [Novo US] and [NNAS] about the efficacy, safety, and/or
                quality of insulin-based drugs including NovoLog®, Levemir®, and
                Tresiba® during the Relevant Time Period, including in comparison
                to Competitors’ insulin-based drugs, and including all reports,
                analyses, recommendations, projections and/or estimates.

                6.      All Documents concerning or reflecting all communications
                between [Novo US] and [NNAS] in preparation of financial
                analyses and/or projections for any public statements made by Novo
                Nordisk A/S during the Relevant Time Period including, without
                limitation annual reports, quarterly earnings reports, earnings calls,
                analyst calls, special calls, shareholder calls and analyst/investor
                days.

 (ECF No. 1-1, at 1–2.)

        On August 21, 2019, Novo US submitted a letter to the Magistrate Judge, in which it

 asserted that the Application was premature as the Writ filed in the Danish Proceeding was merely

 a provisional filing, and that until a formal complaint is filed, there is insufficient information to

 reliably evaluate the Application under § 1782. (ECF No. 7.) On August 26, 2019, CalSTRS

 responded to Novo US’s August 21 letter, arguing that the Application is not premature and meets

 the requirements of § 1782(a). (ECF No. 8.) Novo US sent a second letter on August 28, 2019,

 stating that its August 21 Letter was not a formal opposition to the Application, and again, argued

 that the Application was prematurely filed. 5 (ECF No. 9.)



 5
          In the August 21 Letter, Novo US additionally reserved its “right to challenge the
 Application on the merits” and to challenge the subpoena pursuant to the Federal Rules of Civil
 Procedure. (ECF No 7, at 1 n.1.) In that connection, Novo US argues in its appeal that the
 Magistrate Judge erred in construing its August 21 and August 28 Letters as its formal opposition
 to CalSTRS’s § 1782 application. (Novo US App. Br., at 36.) However, Novo US fails to cite to
 either the Federal Rules of Civil Procedure or the District of New Jersey Local Rules proving a
 right to file a formal opposition to the ex parte application. Rather, as the Magistrate Judge
 correctly explained, Novo US is fully entitled to file a motion to modify or quash the subpoena
 once it has been served. I find no error in the Magistrate Judge’s consideration of Novo US’s
 letters. See In re Mota, No. 19-369, 2020 WL 95493, at *1 (D. Del. Jan. 8, 2020) (observing that
 “[d]iscovery applications under § 1782 are often granted ex parte because, inter alia, witnesses
 and other recipients can ‘raise[] objections and [otherwise] exercise[] their due process rights by

                                                   4
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 5 of 23 PageID: 843




        On September 20, 2019, the Magistrate Judge issued a Memorandum Order granting

 CalSTRS’s ex parte application. (See ECF No. 13.) Specifically, the Magistrate Judge found that

 CalSTRS met all three requirements under § 1782: (1) Novo US is a party found in this District,

 (2) the discovery request is “for use” in a foreign tribunal, and (3) CalSTRS is an interested party

 in the Danish Proceeding. (Id. at 9–10.) Further, the Magistrate Judge determined that the factors

 set forth by the Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241

 (2000), weighed in favor of granting CalSTRS’s discovery request. (Id. at 10.)

        On October 4, 2019, Novo US moved for reconsideration of the Magistrate Judge’s Order

 or, alternatively, to quash the subpoena. (ECF No. 19.) In arguing that the Magistrate Judge

 should reconsider his Order, Novo US contends that the Court improperly construed its August 21

 letter as a formal opposition to CalSTRS’s § 1782 application. (ECF No. 18-1, at 8.) In that

 connection, Novo US argues that the application should not have been granted because it does not

 satisfy the § 1782 statutory requirements and the Intel factors weigh against granting the

 application.   (See id.)   On May 13, 2020, the Magistrate Judge issued a detailed 21-page

 Memorandum Order finding that Novo US had not presented any proper ground for

 reconsideration of the September 20, 2019 Order, nor had it shown that CalSTRS’s subpoena

 presents an undue burden. (See ECF No. 20.) Shortly thereafter, on May 22, 2020, Novo US filed

 a motion to stay the September 20, 2019 Order pending appeal of the Magistrate Judge’s decision.

 (ECF No. 21.) The Magistrate Judge granted the motion to stay on June 19, 2020. (ECF No. 28.)

 This appeal followed.6



 motions to quash’”). In any event, Novo US indeed moved to quash the Subpoena before the
 Magistrate Judge.
 6
        While this appeal was pending, CalSTRS, on October 7, 2020, requested the Magistrate
 Judge issue an Order to Show Cause, requiring Novo US to show cause as to why the stay pending

                                                  5
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 6 of 23 PageID: 844




     II. DISCUSSION

             a. Standard of Review

        At the outset, the parties dispute the standard under which the Court reviews the Magistrate

 Judge’s decision.        The Federal Magistrates Act “authorizes district court judges to refer

 nondispositive and dispositive motions to magistrate judges.” EEOC v. City of Long Branch, 866

 F.3d 93, 98 (3d Cir. 2017); see also 28 U.S.C. § 636. The standard of review of a Magistrate

 Judge’s decision is determined based on whether the ruling is dispositive or nondispositive. See

 id. at 99–100. If a ruling is nondispositive, a district judge must “modify or set aside any part of

 the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). In that regard,

 district courts “review findings of fact for clear error and . . . matters of law de novo.” City of Long

 Branch, 866 F.3d at 99. If a ruling is dispositive, the magistrate judge issues a report and

 recommendation, subject to review by the district judge under a de novo standard. See Fed. R.

 Civ. P. 72(b)(1), (3).

        Novo US contends that the Magistrate Judge’s Order granting the Application for foreign

 discovery is dispositive because the Magistrate Judge’s Order disposes of the entire case.7 (Novo



 appeal should not be lifted. (ECF No. 38.) In its request, CalSTRS avers that it will be irreparably
 prejudiced if the stay is not lifted as the Danish High Court issued an Order denying its application
 for a stay of the Danish Proceeding and compelling CalSTRS to file its amended statement of
 claim by December 4, 2020. (See ECF No. 38-1.) On October 16, 2020, Novo US filed a response
 to the Order to Show Cause arguing that the stay should not be lifted. (See ECF No. 39.) Because
 the Court affirms the Magistrate Judge’s Order granting CalSTRS’s § 1782 application, the order
 to show cause is moot.
 7
        In support of its position that a de novo standard of review applies here, Novo US relies on
 In re Application for Discovery for Use in a Foreign Proceeding Pursuant to 28 U.S.C. § 1782,
 No. 17-4269, 2019 WL 168828 (D.N.J. Jan. 10, 2019). In that case, the Magistrate Judge’s
 decision was styled as a report and recommendation and the parties assumed the applicable
 standard of review was de novo. Id. at *4. Accordingly, out of an abundance of caution, the court
 reviewed the Magistrate Judge’s decision de novo without resolving the question of whether
 decisions on discovery applications under § 1782 are dispositive. See id.

                                                    6
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 7 of 23 PageID: 845




 US App. Br., at 10–11.) While the Third Circuit has not determined whether § 1782 motions for

 discovery are dispositive in nature, a majority of out-of-district decisions “have found that such

 rulings are not dispositive and therefore subject to review only for clear error.” In re Hulley

 Enterprises Ltd., 400 F. Supp. 3d 62, 71 (S.D.N.Y. 2019); see, e.g., In re Application of Quadre

 Investments, L.P., No. 18-118, 2019 WL 1075274 (C.D. Cal. Jan. 7, 2019) (“[T]he ‘majority of . .

 . courts to address the issue, both in and out of the Ninth Circuit’ have concluded that ‘a § 1782

 application is a non-dispositive matter subject to review for clear error under 28 U.S.C. §

 636(b)(1)(A) and [Fed. R. Civ. P.] 72(a).’” (second and third alterations in original)); JSC MCC

 EuroChem v. Chauhan, No. 17-00005, 2018 WL 3872197, at *1 (M.D. Tenn. Aug. 15, 2018)

 (“The majority of persuasive authority on this topic concludes that a magistrate judge’s ruling on

 a motion for discovery under 28 U.S.C. § 1782(a) is nondispositive.”); In re Judicial Assistance

 Pursuant to 28 U.S.C. § 1782 by Macquarie Bank, Ltd., No. 14-797, 2015 WL 3439103, at *2–3

 (D. Nev. May 28, 2015) (finding § 1782 nondispositive and applying clear error standard).

       I agree with those courts that have addressed this issue. Indeed, a ruling by a magistrate

 judge “is dispositive if a decision on the motion would effectively determine a claim or defense of

 a party.” City of Long Branch, 866 F.3d at 99. While resolution of a § 1782 application does,

 practically speaking, “terminate a matter before a U.S. court, it does not dispose of the underlying

 claims or defenses pending in the foreign or international tribune.” In re Hulley, 400 F. Supp. 3d

 at 71. Rather, an application under § 1782 is quintessentially akin to an application for discovery

 which “is procedural in nature and does not address substantive issues.” In re Judicial Assistance

 Pursuant to 28 U.S.C. § 1782 by Macquarie Bank, Ltd., 2015 WL 3439103, at *3; see also City of

 Long Branch, 866 F.3d at 98 (noting that a discovery motion is nondispositive). Accordingly, it




                                                  7
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 8 of 23 PageID: 846




 is appropriate to apply the clearly erroneous standard when reviewing a Magistrate Judge’s

 decision on a § 1782 application.

       A decision is clearly erroneous “when, although there may be some evidence to support it,

 the reviewing court, after considering the entirety of the evidence, is ‘left with the definite and

 firm conviction that a mistake has been committed.’” Kounelis v. Sherrer, 529 F. Supp. 2d 503,

 518 (D.N.J. 2008) (quoting Dome Petroleum Ltd. v. Employers Mut. Liab. Ins. Co., 131 F.R.D.

 63, 65 (D.N.J. 1990)). A decision is contrary to law when it misinterprets or misapplies the law.

 Id.

            b. Whether the Magistrate Judge Erred in Granting the Application

       Section 1782 provides:

                The district court of the district in which a person resides or is found
                may order him to give his testimony or statement or to produce a
                document or other thing for use in a proceeding in a foreign or
                international tribunal, including criminal investigations conducted
                before formal accusation. . . . . The order may prescribe the practice
                and procedure, which may be in whole or part the practice and
                procedure of the foreign country or the international tribunal, for
                taking the testimony or statement or producing the document or
                other thing. To the extent that the order does not prescribe
                otherwise, the testimony or statement shall be taken, and the
                document or other thing produced, in accordance with the Federal
                Rules of Civil Procedure.

 28 U.S.C. § 1782(a). Congress intended for § 1782 to be applied liberally and “district courts

 should treat relevant discovery materials sought pursuant to § 1782 as discoverable unless the party

 opposing the application can demonstrate facts sufficient to justify the denial of the application.”

 In re Bayer AG, 146 F.3d 188, 195 (3d Cir. 1998). However, while section 1782 was enacted to

 “facilitate the conduct of litigation in foreign tribunals, improve international cooperation in

 litigation, and put the United States into the leadership position among world nations,” In re Bayer

 AG, 146 F.3d at 191–92, “these goals do not in turn mean that a party in foreign litigation is entitled



                                                   8
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 9 of 23 PageID: 847




 to unbridled and unlimited discovery under the statute.” Bayer AG v. Betachem, Inc., 173 F.3d

 188, 191 (3d Cir. 1999).

       In evaluating a discovery application pursuant to § 1782, the court must first determine

 whether the statutory requirements are met, “and if those requirements are satisfied, the Court may

 then consider other factors to determine whether to exercise its discretion to grant the application.”

 In re O’Keefe, 646 F. App’x 263, 265–66 (3d Cir. 2016). The statutory requirements for foreign

 discovery under § 1782 are:

                (1) The person from whom discovery is sought resides in the district;
                (2) the request seeks the “testimony or statement” of a person or the
                production of a “document or thing;” (2) the discovery is for use in
                proceedings before a foreign or international tribunal; and (4) the
                application is made by either a “foreign or international tribunal” or
                by an “interested party.”

 In re O’Keefe, 646 F. App’x at 265 n.4. Once it is determined that § 1782’s statutory requirements

 are met, the court must weigh the discretionary factors set forth by the Supreme Court in Intel. See

 O’Keefe, 646 F. App’x at 266. The Intel factors require a court to consider:

                (1) whether the evidence sought is within the foreign tribunal’s
                jurisdictional reach, and thus accessible absent section 1782 aid; (2)
                the nature of the foreign tribunal, the character of the proceedings
                underway abroad, and the receptivity of the foreign government or
                the court or agency abroad to U.S. federal-court judicial assistance;
                (3) whether the request conceals an attempt to circumvent foreign
                proof gathering restrictions or other policies of a foreign country or
                the United States; [and] (4) whether the subpoena contains unduly
                instructive or burdensome requests.

 Id. (citing Intel, 541 U.S. at 264–65).

                i.      Consideration of Danish Discovery Rules

       Before addressing whether the Magistrate Judge properly granted the Application, the Court

 considers Novo US’s argument that the Application should not have been granted because




                                                   9
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 10 of 23 PageID: 848




 CalSTRS is not entitled to the discovery under Danish law.8 Specifically, Novo US contends that

 the parties do not dispute that Danish law does not permit the discovery of documents and other

 evidence “for a general, investigative gathering of evidence.”9 (See ECF No. 1-11, ¶ 8; ECF No.

 18-9, ¶ 12.) In that connection, Novo US argues that the Application should not have been granted

 because it exceeds the bounds of Danish law.

       In his Memorandum Order denying Novo US’s motion for reconsideration, the Magistrate

 Judge declined “to provide a detailed analysis of Danish discovery rules as courts have warned

 against attempts to interpret foreign legal rules and systems, especially when undergoing a § 1782

 analysis.” (ECF No. 20, at 19.) The Magistrate Judge’s decision in this regard was not in error.

 The Third Circuit in In re Bayer, AG, held “that imposing a requirement that the materials sought

 [by a § 1782 application] be discoverable in the foreign jurisdiction would be inconsistent with

 both the letter and spirit of the statute.” 146 F.3d at 193. Indeed, the Bayer court explained that

 “[i]f Congress had intended to impose an additional element as restrictive as a requirement that

 the materials be discoverable in the foreign jurisdiction, it would have done so explicitly.” Id. The

 Supreme Court has further instructed that § 1782(a) determinations should not be limited based on

 foreign discovery rules. See Intel, 542 U.S. at 260 (“[N]othing in the text of § 1782 limits a district

 court’s production-order authority to materials that could be discovered in the foreign jurisdiction

 if the materials were located there.”); see also Brandi-Dohrn v. IKB Deutsche Idustriebank AG,



 8
         It is unclear from Novo US’s opening brief whether this argument is intended to address
 the application of the “for use” requirement of section 1782(a) or the Application generally.
 However, in its reply brief, Novo US clarifies that this argument is not solely directed toward the
 second statutory factor, but “is offered as a fundamental proposition striking at the very heart and
 integrity of [CalSTRS’] Application.” (Novo US Reply Br., at 19–20.) The Court, accordingly,
 considers this argument separately from the section 1782(a) statutory considerations.
 9
        The parties do not dispute that CalSTRS would not be able to obtain the documents
 requested from Novo US under Danish law.

                                                   10
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 11 of 23 PageID: 849




 673 F.3d 76, 82 (2d Cir. 2012) (“[A] district court should not consider the discoverability of the

 evidence in the foreign proceeding . . . [or] the admissibility of evidence in the foreign proceeding

 in ruling on a section 1782 application.” (emphasis removed)). Accordingly, I decline to vacate

 the Magistrate Judge’s decision on the grounds that the Application permits discovery that would

 not be permitted under Danish law.10

                ii.     Statutory Requirements

        The Magistrate Judge determined that each of the section 1782(a) statutory requirements

 was met here. Specifically, the Magistrate Judge found that there was no dispute that Novo US is

 headquartered in New Jersey; that the discovery is “for use” in the Danish Proceeding as it intended

 to “add more details on which to base [CalSTRS’s] Complaint” and aid “in evaluating the potential

 merits of its claims”; and that CalSTRS, as a litigant in the Danish Proceeding, is an interested

 party in that action. (ECF No. 13, at 9–10.) On appeal, Novo US argues that the Magistrate Judge

 erred in finding that the requested discovery is “for use” in a foreign proceeding because, it argues,

 section 1782 applications should not be granted to support “pre-suit claims discovery.” (Novo US

 App. Br., at 24–25.) In that regard, Novo US maintains that the Application is nothing more than

 an improper fishing expedition. (Id. at 25–26.)

        Generally, “[f]ederal courts interpret the ‘for use’ phrase liberally.” In re the Application

 of Sauren Fonds-Select SICAV, No. 16-133, 2016 WL 6304438, at *3 (D.N.J. Oct. 26, 2016). In



 10
         Novo US further argues that United States law prohibits the discovery CalSTRS seeks
 because the Writ filed in the Danish Proceeding does not satisfy the pleading standards of the
 Federal Rules of Civil Procedure nor the exacting pleading standards under the Private Securities
 Litigation Reform Act, which would apply if the same claims were filed in the United States. This
 argument plainly lacks merit. It appears Novo US did not make any effort to substantiate this
 argument, as Novo US fails to cite to any case law to support its position. In fact, the Supreme
 Court has roundly rejected the suggestion “that a § 1782(a) applicant must show that United States
 law would allow discovery in domestic litigation analogous to the foreign proceeding.” Intel, 542
 U.S. at 263.

                                                   11
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 12 of 23 PageID: 850




 that regard, a discovery request will generally meet the “for use” requirement where the discovery

 sought is “something that will be employed with some advantage or serve some use in the

 proceeding.” Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015). Moreover, to meet the “for use”

 requirement, there need not be a pending foreign adjudicative action. See Intel, 542 U.S. at 259.

 Rather, the Supreme Court only requires that “a dispositive ruling . . . be within reasonable

 contemplation.” Id. “‘Reasonable contemplation’ requires some showing of ‘objective indicium’

 and a ‘concrete basis’ that a contemplated action will proceed.” In re JSC United Chemical Co.

 Uralchem, No. 20-3651, 2020 WL 4251476, at *4 (D.N.J. July 24, 2020) (quoting Certain Funds,

 Accountants and/or Inv. Vehicles v. KPMG, LLP, 798 F.3d 113, 123–24 (2d Cir. 2015)).

        I find that the Magistrate Judge’s finding that the discovery sought in the Application is

 “for use” in the Danish Proceeding was not clearly erroneous. First, Novo US contends that the

 discovery sought is not “for use” because CALSTRS “has filed only a temporary provisional

 pleading that . . . does not articulate its actual claims.” (Novo US App. Br., at 17.) However, as

 the Magistrate Judge properly determined, a foreign proceeding need not be pending to meet the

 “for use” requirement so long as it is “within reasonable contemplation.” (ECF No. 20, at 16.)

 Here, CalSTRS and other plaintiffs have filed a Writ of Summons in the Danish Proceeding that

 sets forth the factual basis for its claims against NNAS in a provisional pleading that was

 “submitted to interrupt the limitation period.” (See ECF No. 1-10, at 2.) This is sufficient to meet

 the “for use” requirement because the Writ provides objective indicia that the Danish Proceeding

 will proceed to formal litigation in the Danish courts. And, indeed, the Danish High Court has

 ordered CalSTRS to file its formal complaint by December 4, 2020.

        The Court finds the circumstances of this case similar to Mees, in which the Second Circuit

 found that the petitioner met the “for use” requirement where she sought discovery pursuant to §




                                                 12
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 13 of 23 PageID: 851




 1782(a) to properly plead, and eventually prove, a defamation claim in the Netherlands courts. See

 Mees, 793 F.3d at 299–301. The Mees court determined that the “for use” requirement was met

 by petitioner’s “showing that the materials she seeks are to be used at some stage of a foreign

 proceeding that was within reasonable contemplation at the time of the proceedings below.” Id.

 at 301. Here, the fact that CalSTRS only filed a provisional pleading does not vitiate that the

 materials it seeks are clearly intended to be used at some stage of the Danish Action. The filing

 of that provisional pleading further demonstrates that the Danish Action is in “reasonable

 contemplation.”

        Finally, Novo US argues that even if the Application satisfies the “for use” requirement, it

 should not be granted as it is an impermissible pre-suit fishing expedition. (Novo US App. Br., at

 18–20.)   On this issue, the Magistrate Judge carefully considered CalSTRS’s Application,

 explaining that

                   The Court appreciates the sometimes fine line between properly
                   seeking discovery before a proceeding is pending, or very close to
                   the outset, and engaging in fishing expeditions. In the Court’s
                   discretion to liberally construe what materials may be “for use” in a
                   foreign proceeding, the Court did not ignore controlling law. The
                   Court considered the stated, intended use of the requested discovery
                   to aid CalSTRS in amending its Complaint in the Group Action and
                   determined that such use is not improper.

 (ECF No. 20, at 16–17.) There is no doubt that the Court must scrutinize section 1782(a)

 applications to prevent misuse of the statute and has the discretion to deny such an application

 where it is merely a fishing expedition. See, e.g., In re Asia Maritime Pacific, Ltd., 253 F. Supp.

 3d 701, 705–08 (S.D.N.Y. 2015) (denying § 1782(a) application where it constituted an “overly

 broad fishing expedition” that did not relate to any “reasonably contemplated” foreign proceeding).

 However, here, the discovery sought by CalSTRS is related to the claims set forth in the Writ filed

 in the Danish Proceeding. Indeed, as set forth infra, in the Court’s discussion of the fourth Intel



                                                    13
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 14 of 23 PageID: 852




 factor, each request in the Subpoena relates directly to allegations in the Writ. As CalSTRS’s

 requests clearly relate to allegations asserted in the Danish Proceeding and are intended for use in

 that proceeding, both to amend the Writ and later use to prove CalSTRS’s claims, I agree with the

 Magistrate Judge that the Subpoena is not a fishing expedition. For these reasons, I find that the

 Magistrate Judge did not clearly err in finding that the § 1782 statutory requirements were satisfied.

                  iii.    The Intel Factors

          Having found that the Magistrate Judge properly determined that the § 1782 statutory

 requirements were met, the Court must assess whether the Magistrate Judge clearly erred in finding

 that the Intel factors weighed in favor of granting the Application. Novo US specifically

 challenges the Magistrate Judge’s findings on the first, third, and fourth Intel factors.11

                                         1. First Intel Factor

          The first Intel factor considers whether the discovery sought is within the “jurisdictional

 reach” of the foreign tribunal. Intel, 542 U.S. at 247. In other words, this factor asks whether the

 discovery is accessible without the aid of § 1782. Kulzer v. Esschem, 390 F. App’x 88, 91 (3d Cir.

 2010).

          In finding that this factor weighed in favor of discovery, the Magistrate Judge explained that

 because Novo US is a Delaware corporation with its headquarters in New Jersey, “the Danish

 tribunals do not have the power to compel Novo US to produce the discovery sought.” (ECF No.

 13, at 10.) Further, in denying Novo US’s motion for reconsideration, the Magistrate Judge



 11
         The second Intel factor asks whether the nature or character of the foreign tribunal and
 proceeding indicate that the foreign government may not be receptive to U.S. discovery. Intel,
 542 U.S. at 264. The Magistrate Judge found that “[n]either party . . . presented any information
 that would indicate that the Danish Court is not receptive to discovery obtained in the United
 States.” (ECF No. 13, at 10.) Neither Novo US nor CalSTRS addresses this factor in its briefing
 and, therefore, the Court will not disturb the Magistrate Judge’s finding. The second Intel factor,
 therefore, weighs in favor of discovery.

                                                    14
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 15 of 23 PageID: 853




 rejected Novo US’s argument that because CalSTRS seeks evidence of communications between

 Novo US and NNAS, the communications could be easily sought from NNAS in the Danish

 Proceeding. (ECF No. 20, at 18–19.) On that issue, the Magistrate Judge explained that CalSTRS

 seeks “all documents relating to any such communication” and that NNAS “may not be in

 possession of all of Novo US’s documents that relate to its communication with [NNAS].” (Id. at

 19.)

        On appeal, Novo US again argues that because the Subpoena seeks communications

 between it and NNAS, CalSTRS can obtain the information from NNAS, as any communications

 between Novo US and NNAS must be in NNAS’s possession in the reach of the Danish court.

 (Novo US App. Br., at 22.) However, Novo US plainly misreads the Subpoena. CalSTRS

 expressly requests “[a]ll Documents concerning or reflecting all communications between” Novo

 US and NNAS for each category of information. (ECF No. 1-1, at 1–2.) Such a request may very

 well include documents that are internal to Novo US and, therefore, out of reach of the Danish

 courts.

        Importantly, the mere possibility that some documents may be obtainable in the foreign

 jurisdiction does not, in and of itself, negate any need for assistance under section 1782. For

 example, in In re Cal. Teachers’ Ret. Sys., No. 16-4251, 2017 WL 1246349, at *2 (D.N.J. Apr. 3,

 2017), the petitioner sought discovery for use in a foreign proceeding against Volkswagen AG

 from the Volkswagen Group of America, which “marketed and sold vehicles with defeat devices

 in the U.S.” Specifically, the petitioner there sought “documents that show Volkswagen AG’s

 communications with [Volkswagen Group of America].” Id. The court found unconvincing

 Volkswagen Group of America’s argument that “because some of the documents sought might

 exist in Germany,” they are “within the foreign jurisdiction’s reach.” Id. at *3. Specifically, the




                                                 15
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 16 of 23 PageID: 854




 court rejected the argument because there was no evidence presented that showed the documents

 were actually located in Germany and, further, because the documents were not accessible through

 German discovery. Id. Similarly here, Novo US’s argument that some of the documents requested

 may be within the reach of the Danish courts is based purely on speculation. Novo US presents

 no evidence that NNAS actually has possession of the documents targeted by the Subpoena.

       Furthermore, Novo US contends that the Magistrate Judge “erred by failing to give due

 consideration to CalSTRS’s refusal to even attempt to obtain discovery from NNAS in Denmark

 before seeking discovery” from Novo US.12 As the Magistrate Judge correctly determined,

 however, there is no requirement “that an applicant must seek discovery relief in a foreign forum

 first.” (ECF No. 20, at 18 (quoting In re O’Keefe, 646 F. App’x at 268).) Rather, “the district

 court need not, but ‘may, in its discretion, properly consider a party’s failure first to attempt

 discovery measures in the foreign jurisdiction.’” In re Application for Discovery in Foreign

 Proceeding Pursuant to 28 U.S.C. § 1782, 2019 WL 168828, at *11 (emphasis added) (quoting In

 re Babcock Borsig AG, 583 F. Supp. 3d 233, 241 (D. Mass. 2008)). While Novo US may disagree



 12
         In support of this argument, Novo US relies on the Second Circuit’s decision in Schmitz v.
 Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79 (2d Cir. 2004). There, petitioners had brought a
 civil action in Germany against Deutsche Telekom AG (“DT”) and filed a § 1782 application
 seeking discovery from DT’s American lawyers for documents that had been disclosed in a similar
 class action lawsuit filed in the United States. Id. at 81. The Second Circuit observed that the first
 Intel factor weighed against discovery because, while the respondent in the § 1782(a) action was
 DT’s lawyers, “for all intents and purposes petitioners are seeking discovery from DT.” Id. at 85.
 Because DT is subject to the jurisdiction of the German courts, “petitioner[s’] need for § 1782 help
 ‘is not as apparent as it ordinarily is when evidence is sought from a nonparticipant in the matter
 arising abroad.’” Id. (quoting Intel, 542 U.S. at 244). Novo US suggests that the “Second Circuit
 stressed the [petitioners’] failure to even attempt to seek discovery in the first instance from DT in
 Germany,” in affirming the denial of the § 1782 petition. (Novo US App. Br., at 24.) However,
 that is a misreading of the case. Rather, the Second Circuit highlighted that the documents
 petitioners sought were in the possession of DT and should have been obtained, if at all, through
 German discovery processes. See Schmitz, 376 F.3d at 85. In contrast, here, CalSTRS’s request
 seeks materials that are internal to Novo US and, therefore, are unlikely to be in the possession of
 NNAS. Thus, the Court does not find Schmitz counsels against granting discovery in this action.

                                                  16
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 17 of 23 PageID: 855




 with the Magistrate Judge’s decision in this regard, the Magistrate Judge was not obligated to deny

 CalSTRS’s Application simply because CalSTRS did not first seek the discovery in question from

 the Danish courts. See In re Application of Kate O’Keefe for Assistance Before a Foreign Tribunal,

 No. 14-5835, 2015 WL 5039723, at *3 (D.N.J. Aug. 26, 2015) (“Though a court may consider

 [evidence that a petitioner did not seek discovery in the foreign tribunal] in making its discretionary

 finding, there is no requirement that a court must do so.”), aff’d, 646 F. App’x 263 (3d Cir. 2016).

 Rather, the Magistrate Judge had the discretion to do so and declined to exercise that discretion.

 That decision was not clearly erroneous.

        Accordingly, the Court finds that the Magistrate Judge properly weighed the first Intel factor

 in favor of granting the Application.

                                          2. Third Intel Factor

        Novo US next challenges the Magistrate Judge’s finding that the third Intel factor weighs

 in favor of discovery. The third Intel factor considers “whether the § 1782 request conceals an

 attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country or

 the United States.” Intel, 542 U.S. at 265. While “[t]he court must consider whether the litigant’s

 motives are tainted by a surreptitious effort to bypass foreign discovery rules; . . . that consideration

 cannot serve as the sole determining factor because the statute does not reference a requirement of

 discoverability under the foreign country’s laws.” Kulzer v. Esschem, Inc., 390 F. App’x 88, 92

 (3d Cir. 2010).

        On this factor, the Magistrate Judge found that CalSTRS “is not trying to circumvent the

 discovery limits of Danish tribunals.” (ECF No. 13, at 10.) The Magistrate Judge explained:

                   Novo US argues that the third factor cannot be evaluated because it
                   is unclear which court the litigation will proceed, so the Application
                   is premature. The Court does not agree. The Court should refrain
                   from evaluating the laws and procedures of a foreign legal system



                                                    17
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 18 of 23 PageID: 856




                in determining whether a party is attempting to circumvent the limits
                of discovery in a foreign legal system. Even if the Court was
                concerned about the fact that the precise venue is unknown, the
                discovery procedure does not vary between the Golstrup District
                Court, Eastern High Court, and Maritime and Commercial Court.

 (Id.) The Magistrate Judge reiterated this finding on Novo US’s motion for reconsideration. In

 its motion for reconsideration, Novo US asserted that “the Danish court would disapprove of the

 quantity of documents sought because discovery is much more limited and pointed in Denmark.”

 (ECF No. 20, at 19.) The Magistrate Judge, however, highlighted that “the fact that a foreign

 tribunal has a more limited discovery scope does not itself prove that a party is attempting to

 circumvent the foreign tribunal’s limitations,” and declined to “provide a detailed analysis of

 Danish discovery rules.” (Id.)

       I do not find any error with the Magistrate Judge’s findings on this factor. Novo US argues

 that the Magistrate Judge failed to evaluate CalSTRS conduct in the foreign forum, i.e., whether it

 attempted to secure the discovery sought in the foreign jurisdiction before filing its section 1782

 application. (Novo US App. Br., at 25–26.) Again, there is no requirement under § 1782(a) that

 a petitioner previously attempted to obtain the discovery sought in the foreign jurisdiction before

 filing its § 1782 application. See In re O’Keefe, 646 F. App’x at 268; In re Application for an

 Order Permitting Metallgesellschaft AG to Take Discovery, 121 F.3d 77, 79 (2d Cir. 1997) (“[W]e

 have held that a district court may not refuse a request for discovery pursuant to § 1782 because a

 foreign tribunal has not yet had the opportunity to consider the discovery request.”); In re Cal.

 State Teachers’ Ret. Sys., 2017 WL 1246349, at *3 (finding “Appellant’s suggestion that CalSTRS

 bypassed German law by not first requesting discovery in Germany is unpersuasive”). Nor was

 the Magistrate Judge required to consider such a failure in evaluating this factor. See In re

 Application of Kate O’Keefe for Assistance Before a Foreign Tribunal, 2015 WL 5039723, at *3.




                                                 18
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 19 of 23 PageID: 857




 Novo US additionally takes issue with the fact that the discovery sought by CalSTRS would not

 be available under Danish or U.S. law. (Novo US App. Br., at 27.) However, “[a] party cannot

 show circumvention of foreign proof-gathering rules simply by showing that the foreign

 jurisdiction does not allow for [such] discovery.” In re Cal. State Teachers’ Ret. Sys., 2017 WL

 1246349, at *3 n.3; see also In re Chevron Corp., 633 F.3d 153, 163 (3d Cir. 2011) (observing

 that “there is no requirement that the material be discoverable in the foreign country for it to be

 discoverable pursuant to a section 1782 request in the United States”).

       Putting those two issues aside, the Court is left with Novo US’s contention that the timing

 of the Application demonstrates an attempt to circumvent Danish discovery procedure.

 Specifically, Novo US highlights that CalSTRS filed the Application shortly after filing the Writ

 in Danish court and, thereafter, sought to stay the Danish Proceeding while obtaining discovery in

 this Court. The timing of the Application, in and of itself, does not demonstrate an attempt to

 circumvent Danish discovery limitations. Indeed, district courts regularly grant pre-suit discovery

 where litigants would not be entitled to similar discovery in the foreign tribunal. See, e.g., In re

 Cal. State Teachers’ Ret. Sys., 2017 WL 1246349, at *3 (finding that petitioner was not attempting

 to circumvent Germany’s restrictive discovery rules by filing a § 1782 application one month after

 filing civil action in German court).

       For these reasons, I find that the Magistrate Judge did not clearly err in finding that the third

 Intel factor weighs in favor of granting the Application.

                                         3. Fourth Intel Factor

       Finally, Novo US contends that the Magistrate Judge erred in weighing the fourth Intel

 factor in favor of discovery. The fourth Intel factor considers whether the discovery request is

 “unduly intrusive or burdensome.” Intel, 542 U.S. at 265. As the Third Circuit has explained,




                                                  19
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 20 of 23 PageID: 858




 “[s]ection 1782 expressly incorporates the Federal Rules of Civil Procedure and the fourth factor

 aligns with Rules 26 and 45.” In re Ex Parte Global Energy Horizons Corp., 647 F. App’x 83,

 85–86 (3d Cir. 2016). In that regard, “assessment of the fourth factor is virtually identical to the

 familiar ‘overly burdensome’ analysis that is integral to the Federal Rules.” Id. at 86. Courts

 should, accordingly, allow only discovery “that is relevant to any party’s claim or defense and

 proportional to the needs of the case,” Fed. R. Civ. P. 26(b)(1), and does not impose an undue

 burden or expense on the responding party, Fed. R. Civ. P. 45(d)(1).

        The Magistrate Judge determined that the discovery sought by CalSTRS “does not impose

 an undue burden and . . . is not overly intrusive” as “[Novo US] is likely to produce the same

 information requested by [CalSTRS] in the ADR Class Action occurring in this District.”13 (ECF

 No. 13, at 10–11.) In his Memorandum Order denying Novo US’s motion for reconsideration, the

 Magistrate Judge further observed that Novo US

                 blanketly states the Subpoena presents an undue burden and is not
                 proportionate to the needs of the case without explaining any
                 specific burden. Simply listing the topics of communication and
                 stating that the request is directed to three different products is
                 insufficient to demonstrate an undue burden on the fourth Intel
                 factor or need to quash the Subpoena. The Court reiterates its
                 previous findings that the discovery sought is not unduly
                 burdensome or overly intrusive.



 13
         In his Order granting the Application, the Magistrate Judge mistakenly stated that Novo
 US concedes that they are likely to produce similar materials in the ADR Class Action. (ECF No.
 13, at 6.) In his Order on Novo US’s motion for reconsideration, however, the Magistrate Judge
 acknowledged that Novo US did not concede CalSTRS’s argument regarding discovery in the
 ADR Class Action. (ECF No. 20, at 10.) Novo US suggests that, based on the Magistrate Judge’s
 correction, his finding that the fourth Intel factor supports granting the Application cannot stand
 because “he failed to explain why the correction did not alter the viability of his analysis or ultimate
 conclusion.” (Novo US App. Br., at 31 n.8.) However, the Magistrate Judge’s acknowledgment
 that Novo US did not concede this point does not undermine his finding that Novo US is likely to
 produce similar materials in the ADR Class Action. Such finding is supported by the record, which
 demonstrates that the Danish Proceeding and ADR Class Action are based on the same facts and
 plaintiffs in both matters will likely require similar documents to prove their claims.

                                                   20
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 21 of 23 PageID: 859




 (ECF No. 20, at 19–20.)

       On appeal, Novo US again contends that the Application is a fishing expedition and that

 this alone requires a finding that the fourth Intel factor weighs against CalSTRS’s Application.

 (Novo US App. Br., at 29.) The Application is neither a fishing expedition nor is it overly broad.

 Novo US asserts that the Application is overly broad as it seeks multiple topics of communications

 related to three insulin products and is sufficiently general to “target[] nearly every aspect of

 NNAS and NNI’s business.” (Id. at 31.) Novo US further argues that the Magistrate Judge could

 not have properly determined whether these requests are proportional to CalSTRS’s needs because

 “CalSTRS has not yet articulated its actual claims.” (Id.)

       Once again, the allegations asserted in the Writ filed in the Danish Proceeding undermine

 Novo US’s position. While Novo US contends that CalSTRS has not articulated its claims, the

 Writ sets forth sufficient allegations to determine the proportionality of CalSTRS request. The

 Writ alleges that NNAS misled investors regarding pricing for its insulin drugs and the prospects

 of those products in the United States. (ECF No. 1-10, at 2–3.) In that regard, the Application

 seeks the production of documents related to Novo US and NNAS’s communications regarding

 certain insulin products and public statements made by NNAS. (See ECF No. 1-1.) Novo US’s

 objections to the Writ simply restate the information sought by the Subpoena without explaining

 why the Subpoena is overbroad or lacks proportionality.

       Indeed, each category of document requested in the Subpoena relates to the allegations set

 forth in the Writ. CalSTRS’s first request for documents concerning or reflecting communications

 between Novo US and NNAS with respect to sales and revenue topics for three insulin-based

 drugs, NovoLog®, Levemir®, and Tresiba® (the “insulin-based drugs”), including

 communications regarding the impact of rebates and payments made to PBMs, directly relates to




                                                 21
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 22 of 23 PageID: 860




 the Writ’s allegation that NNAS engaged in a scheme in which it paid higher rebates to PBMs in

 order to access their Formulary. (See ECF No. 1-1, at 4; ECF No. 1-10, at 2–3.) Similarly related

 to this allegation is CalSTRS’s fourth request, which seeks documents regarding “the impact of

 payments to [PBMs] on the prices in the United States” for the insulin-based drugs. (ECF No. 1-

 1, at 4–5.) Next, in its second and fifth requests, respectively, CalSTRS seeks documents regarding

 the pricing of the insulin-based drugs, including premium pricing for Tresiba® in the United

 States, and concerning “the efficacy, safety, and/or quality of” the insulin-based drugs, “including

 in comparison to Competitors’ insulin-based drugs.” (Id.) These requests relate to the Writ’s

 allegation that NNAS misled investors by insisting that its “innovation and product-specific

 qualities guaranteed preferential prices” in the United States. (ECF No. 1-10, at 3.) CalSTRS’s

 third request for documents concerning communications regarding the actual sales of the insulin-

 based drugs, relates to the allegations that NNAS issued false statements regarding its price

 formation for those drugs. (See ECF No. 1-1, at 4; ECF No. 1-10, at 4–5.) Finally, CalSTRS’s

 sixth request seeks documents reflecting communications made “in preparation of financial

 analyses and/or projections for any public statements” made by NNAS, which directly relates to

 the Writ’s claim that NNAS knew that the information it reported to the market was false. (ECF

 No. 1-1, at 5; ECF No. 1-10, at 4–5.) Moreover, each of the requests is tailored to the Relevant

 Time Period, i.e., February 3, 2015 through March 1, 2017, which corresponds to the Relevant

 Period of the Writ, February 3, 2015 through February 2, 2017. (See ECF No. 1-1, at 5; ECF No.

 1-10, at 2.)

        Having reviewed the Subpoena and the Writ together, I cannot find that the Magistrate

 Judge’s decision was in error. CalSTRS’s requests are proportional to the needs of its case and

 directly relate to the allegations set forth in the Writ. Nor do I find that the Subpoena imposes an




                                                 22
Case 3:19-cv-16458-FLW-DEA Document 42 Filed 10/29/20 Page 23 of 23 PageID: 861




 undue burden on Novo US. Novo US fails to explain how the Subpoena will place an undue

 burden on it. Indeed, its only argument on this issue is that CalSTRS should be required to first

 request these documents from NNAS before seeking discovery from Novo US. However, as the

 Court already found, the Subpoena seeks documents internal to Novo US that could not be obtained

 from NNAS. Moreover, I find the Magistrate Judge’s observation that Novo US will likely have

 to produce similar documents in the ADR Class Action correct. For these reasons, I find that the

 Magistrate Judge did not err in finding that the fourth Intel factor weighs in favor of granting the

 Application.

       In sum, the Magistrate Judge did not clearly err in finding that the Intel factors weigh in

 favor of granting CalSTRS’s application under § 1782.

 V.    CONCLUSION

       For the foregoing reasons, the Magistrate Judge’s Orders are AFFIRMED. Novo US is

 directed to comply with the Subpoena in accordance with the Federal Rules of Civil Procedure and

 the Rules of this Court. An appropriate Order accompanies this Opinion.


 DATED: October 29, 2020                                      /s/ Freda L. Wolfson
                                                              Freda L. Wolfson
                                                              U.S. Chief District Judge




                                                 23
